 
 
IV 
111th CONGRESS 
2d Session 
H. CON. RES. 281 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2010 
Mr. Jordan of Ohio (for himself and Mr. Price of Georgia) submitted the following concurrent resolution; which was referred to the Committee on the Budget 
 
CONCURRENT RESOLUTION 
Establishing the congressional budget for the United States Government for fiscal year 2011, revising the appropriate budgetary levels for fiscal year 2010, and setting forth the appropriate budgetary levels for fiscal years 2012 through 2020. 
 
 
That Congress declares that the concurrent resolution on the budget for fiscal year 2011 is hereby established and that the appropriate budgetary levels for fiscal year 2010 and for fiscal years 2012 through 2020 are set forth. 
IRecommended levels and amounts 
101.Recommended levels and amountsThe following budgetary levels are appropriate for each of fiscal years 2010 through 2020: 
(1)Federal revenuesFor purposes of the enforcement of this resolution: 
(A)The recommended levels of Federal revenues are as follows:Fiscal year 2010: $1,479,000,000,000.Fiscal year 2011: $1,658,000,000,000.Fiscal year 2012: $1,967,000,000,000.Fiscal year 2013: $2,143,000,000,000.Fiscal year 2014: $2,325,000,000,000.Fiscal year 2015: $2,422,000,000,000.Fiscal year 2016: $2,559,000,000,000.Fiscal year 2017: $2,681,000,000,000.Fiscal year 2018: $2,795,000,000,000.Fiscal year 2019: $2,912,000,000,000.Fiscal year 2020: $3,054,000,000,000. 
(B)The amounts by which the aggregate levels of Federal revenues should be changed are as follows:Fiscal year 2010: −$56,000,000,000.Fiscal year 2011: −$342,000,000,000.Fiscal year 2012: −$289,000,000,000.Fiscal year 2013: −$324,000,000,000.Fiscal year 2014: −$347,000,000,000.Fiscal year 2015: −$371,000,000,000.Fiscal year 2016: −$388,000,000,000.Fiscal year 2017: −$411,000,000,000.Fiscal year 2018: −$434,000,000,000.Fiscal year 2019: −$461,000,000,000.Fiscal year 2020: −$489,000,000,000. 
(2)New budget authorityFor purposes of the enforcement of this resolution, the appropriate levels of total new budget authority are as follows:Fiscal year 2010: $2,675,000,000,000.Fiscal year 2011: $2,641,000,000,000.Fiscal year 2012: $2,457,000,000,000.Fiscal year 2013: $2,493,000,000,000.Fiscal year 2014: $2,578,000,000,000.Fiscal year 2015: $2,667,000,000,000.Fiscal year 2016: $2,763,000,000,000.Fiscal year 2017: $2,823,000,000,000.Fiscal year 2018: $2,885,000,000,000.Fiscal year 2019: $2,969,000,000,000.Fiscal year 2020: $3,052,000,000,000. 
(3)Budget outlaysFor purposes of the enforcement of this resolution, the appropriate levels of total budget outlays are as follows:Fiscal year 2010: $2,853,000,000,000.Fiscal year 2011: $2,818,000,000,000.Fiscal year 2012: $2,632,000,000,000.Fiscal year 2013: $2,601,000,000,000.Fiscal year 2014: $2,658,000,000,000.Fiscal year 2015: $2,734,000,000,000.Fiscal year 2016: $2,827,000,000,000.Fiscal year 2017: $2,881,000,000,000.Fiscal year 2018: $2,937,000,000,000.Fiscal year 2019: $3,015,000,000,000.Fiscal year 2020: $3,093,000,000,000. 
(4)Deficits (on-budget)For purposes of the enforcement of this resolution, the amounts of the deficits (on-budget) are as follows:Fiscal year 2010: $1,374,000,000,000.Fiscal year 2011: $1,160,000,000,000.Fiscal year 2012: $665,000,000,000.Fiscal year 2013: $458,000,000,000.Fiscal year 2014: $333,000,000,000.Fiscal year 2015: $312,000,000,000.Fiscal year 2016: $269,000,000,000.Fiscal year 2017: $200,000,000,000.Fiscal year 2018: $142,000,000,000.Fiscal year 2019: $103,000,000,000.Fiscal year 2020: $39,000,000,000. 
(5)Debt subject to limitPursuant to section 301(a)(5) of the Congressional Budget Act of 1974, the appropriate levels of the public debt are as follows:Fiscal year 2010: $13,436,000,000,000.Fiscal year 2011: $14,555,000,000,000.Fiscal year 2012: $15,451,000,000,000.Fiscal year 2013: $16,155,000,000,000.Fiscal year 2014: $16,720,000,000,000.Fiscal year 2015: $17,294,000,000,000.Fiscal year 2016: $17,826,000,000,000.Fiscal year 2017: $18,319,000,000,000.Fiscal year 2018: $18,754,000,000,000.Fiscal year 2019: $19,108,000,000,000.Fiscal year 2020: $19,392,000,000,000. 
(6)Debt held by the publicThe appropriate levels of debt held by the public are as follows:Fiscal year 2010: $8,961,000,000,000.Fiscal year 2011: $9,958,000,000,000.Fiscal year 2012: $10,671,000,000,000.Fiscal year 2013: $11,169,000,000,000.Fiscal year 2014: $11,536,000,000,000.Fiscal year 2015: $11,880,000,000,000.Fiscal year 2016: $12,196,000,000,000.Fiscal year 2017: $12,461,000,000,000.Fiscal year 2018: $12,664,000,000,000.Fiscal year 2019: $12,883,000,000,000.Fiscal year 2020: $12,940,000,000,000. 
102.Major functional categoriesThe Congress determines and declares that the appropriate levels of new budget authority and outlays for fiscal years 2010 through 2020 for each major functional category are: 
(1)National Defense (050): 
Fiscal year 2010: 
(A)New budget authority, $693,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, $708,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, $616,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, $632,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, $648,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, $666,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, $684,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, $701,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, $719,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, $736,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, $754,000,000,000. 
(B)Outlays, an amount to be derived from function 920. 
(2)International Affairs (150): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(3)General Science, Space, and Technology (250): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(4)Energy (270): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(5)Natural Resources and Environment (300): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(6)Agriculture (350): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(7)Commerce and Housing Credit (370): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(8)Transportation (400): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(9)Community and Regional Development (450): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(10)Education, Training, Employment, and Social Services (500): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(11)Health (550): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(12)Medicare (570): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(13)Income Security (600): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(14)Social Security (650): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(15)Veterans Benefits and Services (700): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(16)Administration of Justice (750): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(17)General Government (800): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(18)Net Interest (900): 
Fiscal year 2010: 
(A)New budget authority, $206,000,000,000. 
(B)Outlays, $206,000,000,000. 
Fiscal year 2011: 
(A)New budget authority, $233,000,000,000. 
(B)Outlays, $233,000,000,000. 
Fiscal year 2012: 
(A)New budget authority, $279,000,000,000. 
(B)Outlays, $279,000,000,000. 
Fiscal year 2013: 
(A)New budget authority, $328,000,000,000. 
(B)Outlays, $328,000,000,000. 
Fiscal year 2014: 
(A)New budget authority, $380,000,000,000. 
(B)Outlays, $380,000,000,000. 
Fiscal year 2015: 
(A)New budget authority, $432,000,000,000. 
(B)Outlays, $432,000,000,000. 
Fiscal year 2016: 
(A)New budget authority, $475,000,000,000. 
(B)Outlays, $475,000,000,000. 
Fiscal year 2017: 
(A)New budget authority, $509,000,000,000. 
(B)Outlays, $509,000,000,000. 
Fiscal year 2018: 
(A)New budget authority, $538,000,000,000. 
(B)Outlays, $538,000,000,000. 
Fiscal year 2019: 
(A)New budget authority, $563,000,000,000. 
(B)Outlays, $563,000,000,000. 
Fiscal year 2020: 
(A)New budget authority, $577,000,000,000. 
(B)Outlays, $577,000,000,000. 
(19)Allowances (920): 
Fiscal year 2010: 
(A)New budget authority, $2,333,000,000,000. 
(B)Outlays, $3,204,000,000,000. 
Fiscal year 2011: 
(A)New budget authority, $2,279,000,000,000. 
(B)Outlays, $3,164,000,000,000. 
Fiscal year 2012: 
(A)New budget authority, $2,167,000,000,000. 
(B)Outlays, $2,958,000,000,000. 
Fiscal year 2013: 
(A)New budget authority, $2,169,000,000,000. 
(B)Outlays, $2,909,000,000,000. 
Fiscal year 2014: 
(A)New budget authority, $2,216,000,000,000. 
(B)Outlays, $2,944,000,000,000. 
Fiscal year 2015: 
(A)New budget authority, $2,268,000,000,000. 
(B)Outlays, $3,001,000,000,000. 
Fiscal year 2016: 
(A)New budget authority, $2,340,000,000,000. 
(B)Outlays, $3,088,000,000,000. 
Fiscal year 2017: 
(A)New budget authority, $2,390,000,000,000. 
(B)Outlays, $3,149,000,000,000. 
Fiscal year 2018: 
(A)New budget authority, $2,449,000,000,000. 
(B)Outlays, $3,220,000,000,000. 
Fiscal year 2019: 
(A)New budget authority, $2,539,000,000,000. 
(B)Outlays, $3,321,000,000,000. 
Fiscal year 2020: 
(A)New budget authority, $2,643,000,000,000. 
(B)Outlays, $3,438,000,000,000. 
(20)Undistributed Offsetting Receipts (950): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 920. 
(B)Outlays, an amount to be derived from function 920. 
(21)Overseas Deployments and Other Activities (970): 
Fiscal year 2010: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2011: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2012: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2013: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2014: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2015: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2016: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2017: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2018: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2019: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
Fiscal year 2020: 
(A)New budget authority, an amount to be derived from function 050. 
(B)Outlays, an amount to be derived from function 050. 
IIReconciliation submissions 
201.Reconciliation in the House of Representatives 
(a)Submissions To Slow the Growth in Mandatory Spending and To Achieve Deficit Reduction 
(1)Not later than July 13, 2010, the House committees named in paragraph (2) shall submit their recommendations to the House Committee on the Budget. After receiving those recommendations, the House Committee on the Budget shall report to the House a reconciliation bill carrying out all such recommendations without any substantive revision. 
(2)Instructions 
(A)Committee on agricultureThe House Committee on Agriculture shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $11,281,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(B)Committee on education and laborThe House Committee on Education and Labor shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $12,225,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(C)Committee on energy and commerceThe House Committee on Energy and Commerce shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $287,830,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(D)Committee on financial servicesThe House Committee on Financial Services shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $13,395,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(E)Committee on the judiciaryThe House Committee on the Judiciary shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $15,700,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(F)Committee on natural resourcesThe House Committee on Natural Resources shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $19,929,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(G)Committee on oversight and government reformThe House Committee on Oversight and Government Reform shall report changes in laws within its jurisdiction sufficient to reduce the level of direct spending for that committee by $9,185,000,000 in outlays for the period of fiscal years 2011 through 2015. 
(H)Committee on ways and meansThe House Committee on Ways and Means shall report changes in laws within its jurisdiction sufficient to reduce the deficit by $360,900,000,000 for the period of fiscal years 2011 through 2015. 
(I)Special ruleThe chairman of the Committee on the Budget may take into account legislation enacted after the adoption of this resolution that is determined to reduce the deficit and may make applicable adjustments in reconciliation instructions, allocations, and budget aggregates and may also make adjustments in reconciliation instructions to protect earned benefit programs. 
(b)Submission Providing for Changes in RevenueThe House Committee on Ways and Means shall report a reconciliation bill not later than June 8, 2010, that consists of changes in laws within its jurisdiction sufficient to reduce revenues by not more than $1,673,000,000,000 for the period of fiscal years 2010 through 2015. 
(c)Revision of Allocations 
(1)Upon the submission to the Committee on the Budget of the House of a recommendation that has complied with its reconciliation instructions solely by virtue of section 310(b) of the Congressional Budget Act of 1974, the chairman of that committee may file with the House appropriately revised allocations under section 302(a) of such Act and revised functional levels and aggregates. 
(2)Upon the submission to the House of a conference report recommending a reconciliation bill or resolution in which a committee has complied with its reconciliation instructions solely by virtue of this section, the chairman of the Committee on the Budget of the House may file with the House appropriately revised allocations under section 302(a) of such Act and revised functional levels and aggregates. 
(3)Allocations and aggregates revised pursuant to this subsection shall be considered to be allocations and aggregates established by the concurrent resolution on the budget pursuant to section 301 of such Act. 
202.Submission of reports on mandatory savingsIn the House, not later than June 15, 2010, all House committees shall identify savings amounting to one percent of total mandatory spending under its jurisdiction from activities that are determined to be wasteful, unnecessary, or lower-priority. For purposes of this section, the reports by the reports by each committee shall be inserted in the Congressional Record by the chairman of the Committee on the Budget not later than June 15, 2010. 
IIIBudget enforcement 
301.Restrictions on advance appropriations 
(a)In General 
(1)In the House, except as provided in subsection (b), an advance appropriation may not be reported in a bill or joint resolution making a general appropriation or continuing appropriation, and may not be in order as an amendment thereto. 
(2)Managers on the part of the House may not agree to a Senate amendment that would violate paragraph (1) unless specific authority to agree to the amendment first is given by the House by a separate vote with respect thereto. 
(b)ExceptionIn the House, an advance appropriation may be provided for fiscal year 2012 and fiscal years 2013 for programs, projects, activities or accounts identified in the joint explanatory statement of managers accompanying this resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $23,565,000,000 in new budget authority. 
(c)DefinitionIn this section, the term advance appropriation means any discretionary new budget authority in a bill or joint resolution making general appropriations or continuing appropriations for fiscal year 2011 that first becomes available for any fiscal year after 2011. 
302.Turn off the Gephardt ruleRule XXVII shall not apply with respect to the adoption by the Congress of a concurrent resolution on the budget for fiscal year 2011. 
303.Emergency spending 
(a)Designations 
(1)GuidanceIn the House, if a provision of legislation is designated as an emergency requirement under this section, the committee report and any statement of managers accompanying that legislation shall include an explanation of the manner in which the provision meets the criteria in paragraph (2). If such legislation is to be considered by the House without being reported, then the committee shall cause the explanation to be published in the Congressional Record in advance of floor consideration. 
(2)Criteria 
(A)In generalAny such provision is an emergency requirement if the underlying situation poses a threat to life, property, or national security and is— 
(i)sudden, quickly coming into being, and not building up over time; 
(ii)an urgent, pressing, and compelling need requiring immediate action; 
(iii)subject to subparagraph (B), unforeseen, unpredictable, and unanticipated; and 
(iv)not permanent, temporary in nature. 
(B)UnforeseenAn emergency that is part of an aggregate level of anticipated emergencies, particularly when normally estimated in advance, is not unforeseen. 
(b)EnforcementIt shall not be in order in the House of Representatives to consider any bill, joint resolution, amendment or conference report that contains an emergency designation unless that designation meets the criteria set out in subsection (a)(2). 
(c)Enforcement in the House of RepresentativesIt shall not be in order in the House of Representatives to consider a rule or order that waives the application of subsection (c). 
(d)Disposition of Points of Order in the HouseAs disposition of a point of order under subsection (b) or subsection (c), the Chair shall put the question of consideration with respect to the proposition that is the subject of the point of order. A question of consideration under this section shall be debatable for 10 minutes by the Member initiating the point of order and for 10 minutes by an opponent of the point of order, but shall otherwise be decided without intervening motion except one that the House adjourn or that the Committee of the Whole rise, as the case may be. 
304.Changes in allocations and aggregates resulting from realistic scoring of measures affecting revenues 
(a)Whenever the House considers a bill, joint resolution, amendment, motion or conference report, including measures filed in compliance with section 201(b), that propose to change Federal revenues, the impact of such measure on Federal revenues shall be calculated by the Joint Committee on Taxation in a manner that takes into account— 
(1)the impact of the proposed revenue changes on— 
(A)Gross Domestic Product, including the growth rate for the Gross Domestic Product; 
(B)total domestic employment; 
(C)gross private domestic investment; 
(D)general price index; 
(E)interest rates; and 
(F)other economic variables; and 
(2)the impact on Federal Revenue of the changes in economic variables analyzed under paragraph (1). 
(b)The chairman of the Committee on the Budget may make any necessary changes to allocations and aggregates in order to conform this concurrent resolution with the determinations made by the Joint Committee on Taxation pursuant to subsection (a). 
305.Prohibition on using revenue increases to comply with budget allocations and aggregates 
(a)For the purpose of enforcing this concurrent resolution in the House, the chairman of the Committee on the Budget shall not take into account the provisions of any piece of legislation which propose to increase revenue or offsetting collections if the net effect of the bill is to increase the level of revenue or offsetting collections beyond the level assumed in this concurrent resolution. 
(b)Subsection (a) shall not apply to any provision of a piece of legislation that proposes a new or increased fee for the receipt of a defined benefit or service (including insurance coverage) by the person or entity paying the fee. 
306.Application and effect of changes in allocations and aggregates 
(a)ApplicationAny adjustments of allocations and aggregates made pursuant to this resolution shall— 
(1)apply while that measure is under consideration; 
(2)take effect upon the enactment of that measure; and 
(3)be published in the Congressional Record as soon as practicable. 
(b)Effect of Changed Allocations and AggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the purposes of the Congressional Budget Act of 1974 as allocations and aggregates contained in this resolution. 
(c)Budget Committee DeterminationsFor purposes of this resolution— 
(1)the levels of new budget authority, outlays, direct spending, new entitlement authority, revenues, deficits, and surpluses for a fiscal year or period of fiscal years shall be determined on the basis of estimates made by the appropriate Committee on the Budget; and 
(2)such chairman may make any other necessary adjustments to such levels to carry out this resolution. 
307.Direct spending safeguard 
(a)It shall not be in order in the House of Representatives to consider an direct spending legislation that would increase an on-budget deficit or decrease an on-budget surplus as provided by subsection (e) for any applicable time period. 
(b)For purposes of this section, the term applicable time period means any of the following periods: 
(1)The period of the first 5 fiscal years covered by the most recently adopted concurrent resolution on the budget. 
(2)The period of the 5 fiscal years following first 5 years covered in the most recently adopted concurrent resolution on the budget. 
(c)For purposes of this section and except as provided in subsection (d), the term direct-spending legislation means any bill, joint resolution, amendment, or conference report that affects direct spending as that term is defined by, and interpreted for purposes of, the Balanced Budget and Emergency Deficit Control Act of 1985. 
(d)For purposes of this section, the term direct-spending legislation does not include— 
(1)any legislation the title of which is as follows: A bill to preserve Social Security.; or 
(2)any legislation that would cause a net increase in aggregate direct spending of less than $100,000,000 for any applicable time period. 
(e)If direct spending legislation increases the on-budget deficit or decreases an on-budget surpluses when taken individually, it must also increase the on-budget deficit or decrease the on-budget surplus when taken together with all direct spending legislation enacted since the beginning of the calendar year not accounted for in the baseline assumed for the most recent concurrent resolution on the budget, except that direct spending effects resulting in net deficit reduction enacted pursuant to reconciliation instructions since the beginning of that same calendar year shall not be available. 
(f)This section may be waived by the affirmative vote of three-fifths of the Members, duly chosen and sworn. 
(g)For purposes of this section, the levels of budget authority and outlays for a fiscal year shall be determined on the basis of estimates made by the Committee on the Budget. 
(h)The Committee on Rules may not report a rule or order proposing a waiver of subsection (a). 
308.Budget Protection Mandatory Account 
(a) 
(1)The chairman of the Committee on the Budget shall maintain an account to be known as the Budget Protection Mandatory Account. The Account shall be divided into entries corresponding to the allocations under section 302(a) of the Congressional Budget Act of 1974 in the most recently adopted concurrent resolution on the budget, except that it shall not include the Committee on Appropriations. 
(2)Each entry shall consist only of amounts credited to it under subsection (b). No entry of a negative amount shall be made. 
(b) 
(1)Upon the engrossment of a House bill or joint resolution or a House amendment to a Senate bill or joint resolution (other than an appropriation bill), the chairman of the Committee on the Budget shall— 
(A)credit the applicable entries of the Budget Protection Mandatory Account by the amounts specified in paragraph (2); and 
(B)reduce the applicable section 302(a) allocations by the amount specified in paragraph (2). 
(2)Each amount specified in paragraph (1)(A) shall be the net reduction in mandatory budget authority (either under current law or proposed by the bill or joint resolution under consideration) provided by each amendment that was adopted in the House to the bill or joint resolution. 
(c) 
(1)If an amendment includes a provision described in paragraph (2), the chairman of the Committee on the Budget shall, upon the engrossment of a House bill or joint resolution or a House amendment to a Senate bill or joint resolution, other than an appropriation bill, reduce the level of total revenues set forth in the applicable concurrent resolution on the budget for the fiscal year or for the total of that first fiscal year and the ensuing fiscal years in an amount equal to the net reduction in mandatory authority (either under current law or proposed by a bill or joint resolution under consideration) provided by each amendment adopted by the House to the bill or joint resolution. Such adjustment shall be in addition to the adjustments described in subsection (b). 
(2) 
(A)The provision specified in paragraph (1) is as follows: The amount of mandatory budget authority reduced by this amendment may be used to offset a decrease in revenues. 
(B)All points of order are waived against an amendment including the text specified in subparagraph (A) provided the amendment is otherwise in order. 
(d)As used in this rule, the term— 
(1)appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations through the end of fiscal year 2008 or any subsequent fiscal year, as the case may be. 
(2)mandatory budget authority means any entitlement authority as defined by, and interpreted for purposes of, the Congressional Budget Act of 1974. 
(e)During the consideration of any bill or joint resolution, the chairman of the Committee on the Budget shall maintain a running tally, which shall be available to all Members, of the amendments adopted reflecting increases and decreases of budget authority in the bill or joint resolution. 
309.Budget discretionary accounts 
(a) 
(1)The chairman of the Committee on the Budget shall maintain an account to be known as the Budget Protection Discretionary Account. The Account shall be divided into entries corresponding to the allocation to the Committee on Appropriations, and the committee’s suballocations, under section 302(a) and 302(b) of the Congressional Budget Act of 1974. 
(2)Each entry shall consist only of amounts credited to it under subsection (b). No entry of a negative amount shall be made. 
(b) 
(1)Upon the engrossment of a House appropriations bill, the chairman of the Committee on the Budget shall— 
(A)credit the applicable entries of the Budget Protection Discretionary Account by the amounts specified in paragraph (2). 
(B)reduce the applicable 302(a) and (b) allocations by the amount specified in paragraph (2). 
(2)Each amount specified in subparagraph (A) shall be the net reduction in discretionary budget authority provided by each amendment adopted by the House to the bill or joint resolution. 
(c) 
(1)If an amendment includes a provision described in paragraph (2), the chairman of the Committee on the Budget shall, upon the engrossment of a House appropriations bill, reduce the level of total revenues set forth in the applicable concurrent resolution on the budget for the fiscal year or for the total of that first fiscal year and the ensuing fiscal years in an amount equal to the net reduction in discretionary budget authority provided by each amendment that was adopted by the House to the bill or joint resolution. Such adjustment shall be in addition to the adjustments described in subsection (b). 
(2) 
(A)The provision specified in paragraph (1) is as follows: The amount of discretionary budget authority reduced by this amendment may be used to offset a decrease in revenues. 
(B)All points of order are waived against an amendment including the text specified in subparagraph (A) provided the amendment is otherwise in order. 
(d)As used in this rule, the term appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations through the end of fiscal year 2011 or any subsequent fiscal year, as the case may be. 
(e)During the consideration of any bill or joint resolution, the chairman of the Committee on the Budget shall maintain a running tally, which shall be available to all Members, of the amendments adopted reflecting increases and decreases of budget authority in the bill or joint resolution. 
310.Treatment of rescission bills in the House 
(a) 
(1)By February 1, May 1, July 30, and November 11 of each session, the majority leader shall introduce a rescission bill. If such bill is not introduced by that date, then whenever a rescission bill is introduced during a session on or after that date, a motion to discharge the committee from its consideration shall be privileged after the 10-legislative day period beginning on that date for the first 5 such bills. 
(2)It shall not be in order to offer any amendment to a rescission bill except an amendment that increases the amount of budget authority that such bill rescinds. 
(b)Whenever a rescission bill passes the House, the Committee on the Budget shall immediately reduce the applicable allocations under section 302(a) of the Congressional Budget Act of 1974 by the total amount of reductions in budget authority and in outlays resulting from such rescission bill. 
(c) 
(1)It shall not be in order to consider any rescission bill, or conference report thereon or amendment thereto, unless— 
(A)in the case of such bill or conference report thereon, it is made available to Members and the general public on the Internet for at least 48 hours before its consideration; or 
(B) 
(i)in the case of an amendment to such rescission bill made in order by a rule, it is made available to Members and the general public on the Internet within one hour after the rule is filed; or 
(ii)in the case of an amendment under an open rule, it is made available to Members and the general public on the Internet immediately after being offered; in a format that is searchable and sortable. 
(2)No amendment to an amendment to a rescission bill shall be in order unless germane to the amendment to which it is offered. 
(d)As used in this section, the term rescission bill means a bill or joint resolution which only rescinds, in whole or in part, budget authority and which includes only titles corresponding to the most recently enacted appropriation bills that continue to include unobligated balances. 
311.Sense of the House regarding baseline revenue projectionsFor purposes of constructing its baseline revenue projections, the Congressional Budget Office should assume that any tax provision which is scheduled to expire under current law will be extended through the duration of any budget forecast by Congressional Budget Office so as to ensure that expiring tax provisions and expiring spending programs (other than direct appropriations) are treated in like fashion. 
312.Sense of the House regarding long-term budget projectionsFor purposes of constructing its ten-year and long-term budget projection reports, the Congressional Budget Office should include an alternative scenario that assumes that mandatory spending programs grow at the same rate as average, projected nominal gross domestic product (GDP). 
IVEarmark moratorium for fiscal year 2011 
401.Earmark moratorium 
(a)Point of orderIt shall not be in order to consider— 
(1)a bill or joint resolution reported by any committee, or any amendment thereto or conference report thereon, that includes a congressional earmark, limited tax benefit, or limited tariff benefit; or 
(2)a bill or joint resolution not reported by any committee, or any amendment thereto or conference report thereon, that includes a congressional earmark, limited tax benefit, or limited tariff benefit 
(b)DefinitionsFor the purposes of this resolution, the terms congressional earmark, limited tax benefit, and limited tariff benefit have the meaning given those terms in clause 9 of rule XXI of the Rules of the House of Representatives. 
(c)Special ruleThe point of order under subsection (a) shall only apply to legislation providing or authorizing discretionary budget authority, credit authority, or other spending authority, providing a Federal tax deduction, credit, or exclusion, or modifying the Harmonized Tariff Schedule in fiscal year 2011. 
(d)InapplicabilityThis resolution shall not apply to any authorization of appropriations to a Federal entity if such authorization is not specifically targeted to a State, locality, or congressional district. 
402.Limitation of authority of the House Committee on RulesThe House Committee on Rules may not report a rule or order that would waive the point of order set forth in the first section of this resolution. 
VPolicy 
501.PolicyIt is the policy of this resolution that— 
(1)the Patient Protection and Affordable Care Act (Public Law 111–148), and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152) should be repealed; and 
(2)in its place, health care reform that empowers patients should be enacted. 
 
